DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 10/11/2018 has been entered.  Claims 1, 3-5, and 7-15 were amended.  Claims 16-20 were added.  Claims 1-20 are pending.

Claim Objections
Claims 12 to 15 comprise the following informalities:  
In claim 12, “Compound of formula 1” should be changed to “A compound of formula 1” for the purpose of clarity.
In claims 13 to 15, “Compound according to claim 12” should be changed to “The compound according to claim 12” for the purpose of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 2, while the claim depends upon claim 1 showing a chemical formula structure, the words “biphenylene group”, “adjacent phosphorus containing group” and “adjacent anthracenylene group” are not expressly stated or described in parent claim 1.  Accordingly, as recited in claim 2, “the biphenylene group”, “the adjacent phosphorous containing group” and “the adjacent anthracenylene group” lack proper antecedent basis.
Claim 2 recites the biphenylene group “attached…” in “meta-position”.  It is unclear if the intended meaning is that the benzene ring of the biphenylene group immediately adjacent the attachment must be in a meta-bonded position or if each benzene ring of the biphenylene group must have meta-position bonding.  The language of claim 2 is unclear with regard to the meets and bounds of the limitation(s).  Clarification and/or correction is required.
Claims 5 and 6 use the phrase “substantially metallic”.  The term "substantially" in claims 5 and 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 depends upon claim 9 and ultimately upon claim 1.  Claim 10 recites “an anode electrode” and “an
In claim 15, while the claim depends upon claim 12 showing a chemical formula structure, the words “biphenylene group”, “adjacent phosphorus containing group” and “adjacent anthracenylene group” are not expressly stated or described in parent claim 12.  Accordingly, as recited in claim 15, “the biphenylene group”, “the adjacent phosphorous containing group” and “the adjacent anthracenylene group” lack proper antecedent basis.
Claim 15 recites the biphenylene group “attached…” in “meta-position”.  It is unclear if the intended meaning is that the benzene ring of the biphenylene group immediately adjacent the attachment must be in a meta-bonded position or if each benzene ring of the biphenylene group must have meta-position bonding.  The language of claim 15 is unclear with regard to the meets and bounds of the limitation(s).  Clarification and/or correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 19 and 20 each depend upon claim 7 and recite “the second zero-valent metal is selected from…Yb…”.  Element Yb is not an element recited within the group listed in claim 7.  Accordingly, both claim 19 and claim 20 recite an element outside the scope of the limitations recited in claim 7.

Allowable Subject Matter
Claims 1, 3, 4, 7-9, 11-14, and 16-18 are allowed. (Please note the minor informalities described in above objections section.) 
The closest prior art is considered to be Shin et al. (US 2014/0103325 A1), which teaches organic electronic devices comprising anthracene derivatives (see par. 10) comprising a phosphorous containing group (see par. 13).  Shin et al. does not exemplify or anticipate compounds of instant formula 1.  Shin et al. does teach example compounds (see pages 3-5), which are the same as comparative compounds of the instant specification comparative examples.  See at least Shin et al. Formula 1-5 page 4, which is the same as the compound of instant Comparative example 4.  Applicant has shown in the instant experimental examples of the instant specification (see Table 4) that 9,10-substituted anthracene derivatives comprising the required phosphorous containing substituent of instant Formula 1 provide unexpectedly improved results of efficiency and performance over preferred compounds in the prior art.  Given the showing of persuasive comparative results over compounds of the prior art, the prior art is not considered to render obvious compounds of instant Formula 1 or devices including Formula 1 as claimed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  None of the references exemplify a compound of instant Formula 1. References cited by the examiner include the following:
Yoon et al., Materials Research Bulletin, 58, (2014), pages 149-152 teaches anthracene derivatives containing electron-withdrawing oxide moieties (see title).  The reference teaches compound 2 in Scheme 1, which is the same as instant comparative compound B of comparative example 2 (see instant Table 4).
JP 2002-063989 A discloses anthracene derivatives with a diphenylphosphine oxide group (see par. 0025) for a light emitting element (see abstract).
Huang et al., Dyes and Pigments, 89, (2011), pages 155-161 teaches unsymmetrical 9, 10-disubstituted anthracene derivatives for electroluminescent devices (see title).
Chien, et al., Advanced Functional Materials, (2009), 19, pages 560-566 teaches anthracene core derivatives with triphenylphosphine oxide groups (see title and Figure 1).
Mallesham et al., Journal of Materials Chemistry C, (2015), 3, pages 1208-1224 teaches a pyrene core derivatives comprising a linking biphenylene to a diphenylphosphine oxide group (see compound 12, Figure 1).
JP 2012-190863 A teaches 9-biphenyl-2-yl-10phenyl anthracene derivatives for electroluminescent ink compositions (see abstract and title).
Conley et al. (US 2005/0245752 A1) teaches unsymmetric anthracenyl compounds (see abstract, par. 13, 47).
Stoessel et al. (US 2009/0146139 A1) teaches anthracene derivatives (see par. 13) that may comprise a P(=O) group (see par. 28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786